 Case 1:19-cv-00387-PKC Document 18 Filed 07/27/21 Page 1 of 6 PageID #: 888




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JAMES GEORGE SYLVESTER,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                     19-CV-387 (PKC)

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Plaintiff James George Sylvester commenced this action under 42 U.S.C. § 405(g), seeking

judicial review of the decision of the Commissioner of the Social Security Administration (“SSA”)

denying his claim for Disability Insurance Benefits (“DIB”). On September 25, 2019, the Court

remanded the Commissioner’s decision for further consideration based on the parties’ stipulation.

Now before the Court is the motion of Plaintiff’s attorneys, Charles Binder and Daniel Jones

(collectively “Counsel”), for approval of attorneys’ fees under 42 U.S.C. § 406(b), in the amount

of $19,267.98. The Court grants Counsel’s request in part, denies it in part, and awards Counsel

$16,350 in attorneys’ fees.

                                              BACKGROUND

I.      Underlying Litigation

        On September 13, 2017, Plaintiff filed an application with the SSA for DIB, in which he

alleged he had been disabled as of July 1, 2017. (See Administrative Transcript (“Tr.”1), Dkt. 9,

at 12.) His application was denied. (Id.) After requesting a hearing, Plaintiff appeared before



        1
        Page references prefaced by “Tr.” refer to the continuous pagination of the Administrative
Transcript and not to the internal pagination of the constituent documents or the pagination
generated by the Court’s CM/ECF docketing system.
                                                           1
 Case 1:19-cv-00387-PKC Document 18 Filed 07/27/21 Page 2 of 6 PageID #: 889




Administrative Law Judge Gloria Pellegrino (the “ALJ”) on May 2, 2018. (Id. at 12–15.) In a

decision dated June 8, 2018, the ALJ determined that Plaintiff was not disabled and therefore was

not entitled to DIB. (Id. at 15.) On November 19, 2018, the ALJ’s decision became final when

the Appeals Council of the SSA’s Office of Disability Adjudication and Review denied Plaintiff’s

request for review of the ALJ’s decision. (Id. at 1–4.)

        On January 18, 2019, Plaintiff filed a pro se complaint in federal court commencing this

action appealing the ALJ’s decision. (Dkt. 1.) While the claim was pending, Plaintiff retained

Counsel to represent him in the federal court proceeding. (See Dkt. 15-3, at ECF2 1–2.) Plaintiff

signed a fee agreement specifying that Plaintiff would pay Counsel “up to twenty-five percent

(25%) of any past due benefits” awarded to Plaintiff on remand if his appeal proved successful.

(Id. at 1.)

        On August 9, 2019, Plaintiff filed a motion for judgment on the pleadings. (See Dkts. 10,

11.) On September 25, 2019, the parties stipulated to reversal and remand of the ALJ’s decision.

(Dkt. 12.) The Court So Ordered the stipulation and remanded the case to the SSA for further

consideration. (See 9/25/2019 Docket Entry; Dkt. 13.)

II.     Attorneys’ Fees

        On October 1, 2019, counsel for the parties stipulated that the Commissioner would pay

Plaintiff $6,231.90 in attorneys’ fees under the Equal Access to Justice Act (“EAJA”) and $400 in

costs. (Dkt. 15.) The Court So Ordered the stipulation. (See 10/2/2019 Docket Order.)

        On April 20, 2020, the SSA, reviewing Plaintiff’s case on remand, issued a decision

informing Plaintiff that he was entitled to DIB. (See Dkt. 15-3.) The SSA withheld $19,267.98




        2
        Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.
                                                 2
 Case 1:19-cv-00387-PKC Document 18 Filed 07/27/21 Page 3 of 6 PageID #: 890




of the award to pay Plaintiff’s representative, noting that the SSA “usually withhold[s] 25 percent

of past due benefits in order to pay the approved representative’s fee.” (Id. at ECF 9.)

       On June 2, 2020, Counsel filed the instant motion seeking $19,267.98 in attorney’s fees.

(See Dkt. 15-1, at ECF 1.) Binder billed 3.2 hours on the case (see Dkt. 15-2, ¶ 10), and Jones

billed 29.5 hours3 (id. ¶ 8). Given the total of 32.7 hours, $19,267.98 would amount to an effective

hourly rate of $589.23.4

                                           DISCUSSION

I.     Legal Standard

       Title 42, United States Code, Section 406(a) “governs fees for representation in

administrative proceedings; § 406(b) controls fees for representation in court.” Culbertson v.

Berryhill, 139 S. Ct. 517, 520 (2019) (quotations omitted). “If the claimant has a fee agreement,

subsection [406](a)(2) caps fees at the lesser of 25% of past-due benefits or a set dollar amount[.]”

Id. (citing 42 U.S.C. § 406(a)(2)(A); Maximum Dollar Limit in the Fee Agreement Process, 74

Fed. Reg. 6080 (2009)).5

       “Section 406(b) provides that a court may award a ‘reasonable fee’ that is ‘not in excess of

25 percent of the total of the past-due benefits to which the claimant is entitled.’” Diberardino v.

Comm’r of Soc. Sec., No. 17-CV-02868 (PKC), 2020 WL 6746828, at *3 (E.D.N.Y. Nov. 17,


       3
        Jones graduated from law school in 2010 and has handled over 1,000 SSA appeals. (See
Dkt. 15-2 ¶ 9.)
       4
            On June 3, 2020, the SSA filed a response to Counsel’s motion for attorneys’ fees. (See
Dkt. 16.)
       5
          “Absent a fee agreement, subsection (a)(1) gives the agency authority to ‘prescribe the
maximum fees which may be charged for services performed in connection with any claim’ before
the agency. If the claimant obtains a favorable agency determination, the agency may allot ‘a
reasonable fee to compensate such attorney for the services performed by him.’” Culbertson, 139
S. Ct. at 520 (quoting 42 U.S.C. § 406(a)(1)).

                                                  3
 Case 1:19-cv-00387-PKC Document 18 Filed 07/27/21 Page 4 of 6 PageID #: 891




2020) (quoting 42 U.S.C. § 406(b)(1)(A)). “The Court’s determination of fees requested under

§ 406(b) ‘must begin with the agreement.’”6 Id. (quoting Wells v. Sullivan, 907 F.2d 367, 371 (2d

Cir. 1990)). “The district court may reduce the amount called for by the contingency agreement

only when it finds the amount to be unreasonable.” Id. (brackets omitted) (quoting Wells, 907 F.2d

at 371). “To determine whether a fee is ‘unreasonable,’ a district court should consider: (1)

‘whether the contingency percentage is within the 25% cap;’ (2) ‘whether there has been fraud or

overreaching in making the agreement;’ and (3) ‘whether the requested amount is so large as to be

a windfall to the attorney.’” Id. (quoting Wells, 907 F.2d at 372).

       “[C]ourts in this circuit have identified several relevant considerations as to whether a

requested award of attorney’s fees would constitute a windfall:” (1) “whether the attorney’s efforts

were particularly successful for the plaintiff;” (2) “whether the effort expended by the attorney is

demonstrated through non-boilerplate pleadings and arguments that involved both real issues of

material fact and required legal research;” and (3) “whether the case was handled efficiently due

to the attorney’s experience in handling social security cases.” Id. at *3 (citing Rowell v. Astrue,

No. 05-CV-1592 (CBA) (JMA), 2008 WL 2901602, at *4 (E.D.N.Y. July 28, 2008)). “Although

the reviewing court may not use the lodestar method to calculate the fee due, a record of the number

of hours spent on the case in federal court may assist a court in determining whether a given fee is

reasonable.” Benton v. Comm’r of Soc. Sec., No. 03-CV-3154 (ARR), 2007 WL 2027320, at *2

(E.D.N.Y. May 17, 2007) (citing Gisbrecht v. Barnhart, 535 U.S. 789, 808 (2002)).




       6
         “[I]f fee awards are made to the attorney under both the EAJA and § 406(b), the attorney
must refund to the plaintiff the amount of the smaller fee award.” Diberardino, 2020 WL 6746828,
at *3.

                                                 4
 Case 1:19-cv-00387-PKC Document 18 Filed 07/27/21 Page 5 of 6 PageID #: 892




II.    Analysis

       There are no allegations of fraud or overreaching with respect to the fee agreement between

Plaintiff and Counsel, so the only question is whether a fee of $19,267.98 would represent a

windfall to Counsel. The Court finds that Counsel’s request would result in a windfall and thus is

unreasonable.

       Although 32.7 hours was a reasonable amount of time to bill on this case,7 an effective

hourly rate of $589.23 is unreasonable here.           Courts have reduced awards in similar

circumstances.8 Although Counsel is correct that courts in this Circuit have approved fee awards

under Section 406(b) that are above market rates,9 “the Court must use its own discretion to

determine ‘whether the requested amount is so large as to be a windfall to the attorney[,]’”

Diberardino, 2020 WL 6746828, at *5 n.4 (quoting Wells, 907 F.2d at 372), and, here, does not

find that a rate of $589.23 is reasonable. The Court further notes that this case was resolved by


       7
         See, e.g., Epstein v. Comm’r of Soc. Sec., No. 19-CV-3624 (PKC), 2021 WL 1998745, at
*3 (E.D.N.Y. May 19, 2021) (“32.6 hours is a reasonable amount of time to work on a social
security case in this Court.”); Collins v. Saul, No. 16-CV-6673 (PKC), 2020 WL 4676353, at *2
(E.D.N.Y. Aug. 11, 2020) (24.5 hours); Tamburri v. Saul, No. 16-CV-5784 (PKC), 2019 WL
6118005, at *1 (E.D.N.Y. Nov. 18, 2019) (29.4 hours); Morris v. Saul, No. 17-CV-259 (PKC),
2019 WL 2619334, at *1 (E.D.N.Y. June 26, 2019) (32.5 hours); Sweda v. Berryhill, No. 16-CV-
6236 (PKC), 2019 WL 2289221, at *1 (E.D.N.Y. May 28, 2019) (34.9 hours); Rivera v. Berryhill,
No. 13-CV-5060 (PKC), 2018 WL 2436942, at *1 (E.D.N.Y. May 30, 2018) (39.5 hours); Colon
v. Berryhill, No. 15-CV-06314 (PKC), 2018 WL 1730335, at *1 (E.D.N.Y. Apr. 9, 2018) (21.8
hours of work); Karki v. Comm’r of Soc. Sec., No. 13-CV-6395 (PKC), 2018 WL 1307947, at *1
(E.D.N.Y. Mar. 13, 2018) (21.1 hours).
       8
        See, e.g., Diberardino, 2020 WL 6746828, at *5 (reducing an effective hourly rate of
$642.29 to $500); Sweda, 2019 WL 2289221 *3 (reducing an effective hourly rate of $675 to
$500); Arroyo v. Comm’r of Soc. Sec., No. 14-CV-3513 (PKC), 2018 WL 2088013, at *3
(E.D.N.Y. May 4, 2018) (reducing an effective hourly rate of $710.66 to $500).
       9
         See, e.g., Valle v. Colvin, No. 13-CV-2876 (JPO), 2019 WL 2118841, at *3–4 (S.D.N.Y.
May 15, 2019) (approving a request of $23,969.88 for 22.2 hours of work, or an hourly rate of
$1,079.72); Mills v. Berryhill, No. 15-CV-5502 (DLI), 2019 WL 1507923, at *2 (E.D.N.Y. Apr.
5, 2019) (approving a request of $37,993.25 for 37.7 hours of work, or an hourly rate of $1,007.78).

                                                 5
 Case 1:19-cv-00387-PKC Document 18 Filed 07/27/21 Page 6 of 6 PageID #: 893




stipulation as opposed to a decision after full briefing.       Given the circumstances of the

representation, the Court thus finds that an award of $16,350, which amounts to an effective hourly

rate of $500, would adequately compensate Counsel for the time spent on this case, the risks

accepted in undertaking the representation of Plaintiff on a contingency basis, and the successful

result obtained for Plaintiff.

                                         CONCLUSION

        Plaintiff’s motion for attorneys’ fees under Section 406(b) is granted in part, and Counsel

is awarded $16,350 in attorneys’ fees. On receipt of this award from the government, Counsel

shall promptly refund Plaintiff $6,231.90, which represents the EAJA fees already received by

Counsel. The case remains closed.

                                                     SO ORDERED.

                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge

Dated: July 27, 2021
       Brooklyn, New York




                                                 6
